Detailed Action
	This action is responsive to an original application filed on 3/20/2020 with acknowledgement that this application is a 371 of PCT/EP2018/075504 and claims a priority date of 9/27/2017 to foreign application DE10 2017 122 493.9.
	Claims 20-44 are currently pending.  Claims 23, 27, 32, 35, and 37 have been withdrawn from further consideration.  Claim 20 is an independent claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Applicator Species IV, Actuator Species II, Housing Species III, Actuator Needle Species I, Mechanical Control Species I, Valve Needle Species III, and Resetting Species I in the reply filed on 3/28/2022 is acknowledged.  
The traversal is on the grounds that the Requirement of Unity of Invention is improper because it failed to describe the unique special technical feature in each group and that thorough search of one of the various species in each group would encompass a search for the other various species in each group.  
This argument is not found persuasive because as laid out the Requirement for Restriction/Election mailed 1/27/2022, the shared technical feature common to each group is an applicator for applying a coating agent to a component, comprising: at least one nozzle row having a plurality of nozzles for dispensing the coating agent in the form of a jet in each case, the nozzles being arranged along the nozzle row and in a common nozzle plane, and a plurality of actuators for controlled releasing or closing of the nozzles, wherein the individual actuators each have an outer dimension along the nozzle row which is greater than the nozzle distance along the nozzle row.  As further noted in the Requirement for Restriction/Election mailed 1/27/2022 and further explained in the current office action, US Patent 4,157,149 teaches that the shared technical feature is not special since it is taught by prior art.  Furthermore, thorough search of one of the various species in each group would not encompass a search for the other various species in each group, since at the very least the different species require a different field of search by employing different search strategies and queries.
The requirement is still deemed proper and is therefore made FINAL.
 Claim 23, 27, 32, 35 (which depends from Claim 32), and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/28/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/20/2020, 10/13/2020, 4/26/2021, 5/20/2021, and 1/4/2022 were filed on or after the application filing date of 3/20/2020.  
The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In Lines 6-7 of the Abstract, “the nozzle distance along the nozzle row” should be revised to “a nozzle distance along the nozzle row” or something else to ensure proper antecedent basis.
In Paragraph 0025 of the Specification, “onesided” should be revised to “one-sided” to ensure proper hyphenation.
In Paragraph 0097 of the Specification, “mechanical connecting elements 19-s21” should be revised to “mechanical connecting elements 19-21” to correct an apparent scrivener’s error”.
In Paragraph 0139 of the Specification, “pullingapart” should be revised to “pulling-apart” to ensure proper hyphenation.
  Appropriate correction is required.
Claim Objections
Claims 20-22, 24-26, 28-31, 33-34, 36, and 38-44 are objected to because of the following informalities:
In Claim 20 Line 1, “Applicator for applying a coating agent” should be revised to “An applicator for applying a coating agent” to ensure proper grammar.
In Claims 21-22, 24-26, 28-31, 33-34, 36, and 38-42, each instance of “Applicator according to claim” should be revised to “The applicator according to claim” to ensure proper antecedent basis and proper grammar.
In Claim 26 Line 4, “nozzle row,.” should be corrected to “nozzle row.” to fix an obvious scrivener’s error.
In Claim 31 Lines 2-3, “the heat generated during operation” should be revised to “heat that is generated during operation” to ensure proper antecedent basis.
In Claim 34 Lines 1-2, “wherein the actuators engage the valve needles at engaging points at different distances from the nozzle plane” should be revised to “wherein the actuators engage the valve needles at engaging points, and wherein the engaging points are at different distances from the nozzle plane” to ensure proper grammar.
In Claim 36 Line 4, “valve needles, or” should be revised to “valve needles.” to correct an obvious scrivener’s error.
In Claim 36 “a plurality of nozzles” should be revised to “the plurality of nozzles” to ensure proper antecedent basis.
In Claim 38 Lines 6-7, “a material pair metal-metal, metal-metalloid, or semi-metalloid or semi-metalloid” should be revised to “a material pair metal-metal, metal-metalloid, or metalloid-metalloid” or something else to correct an apparent scrivener’s error and ensure proper grammar. 
In Claim 40 Line 2, “a position adjustment” should be revised to “a position adjustment device” or something else to ensure proper grammar.
In Claim 42 Line 3, “3 mm, ,” should be revised to “3 mm,” to correct a scrivener’s error.
In Claim 42 Line 6, “the longitudinal axis” should be revised to “a longitudinal axis” to ensure proper antecedent basis.
In Claim 42 Line 9, “another ,” should be revised to “another,” to ensure proper spacing.
In Claim 42 Line 10, “20nozzles” should be revised to “20 nozzles” to ensure proper spacing.
In Claim 42 Line 19, “500 mm,,” should be revised to “500 mm,” to correct a scrivener’s error.
In Claim 42 Lines 22, 23, and 25, each instance of “the electromagnetic actuators” should be revised to “the actuators” to ensure proper antecedent basis.
In Claim 42 Line 27, “550 mm,;” should be revised to “550 mm,” to correct a scrivener’s error.
In Claim 42 Line 29, “Supply line for coating agent” should be revised to “Supply line for the coating agent” to ensure proper grammar and antecedent basis.
In Claim 42 Line 30, “Supply line for flushing agent” should be revised to “Supply line for a flushing agent” to ensure proper grammar.
In Claim 42 Line 20, “the valve needle for corrosion protection is provided with a corrosion protection coating” should be revised to “the valve needle is provided with a corrosion protection coating” to ensure proper grammar.
In Claim 42 Line 33, “the applicator has a material circulation” should be revised to “the applicator has a material circulation system” or something else to ensure proper grammar.
In Claim 43 Line 1, “Coating robot with an applicator” should be revised to “A coating robot with an applicator” to ensure proper grammar.
In Claim 44 Line 1, “Coating robot according to claim 43” should be revised to “The coating robot according to claim 43” to ensure proper antecedent basis and proper grammar.
The above are just examples of inconsistencies and problematic issues found in the claims and noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies in the claims.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitations are: 
“guide means” in Claim 42.  
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“mechanical connecting element” in Claim 28
“sealing element” in Claims 35 and 38
“position adjustment” in Claim 40
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The “mechanical connecting element” in Claim 28 corresponds to the disclosure in Paragraph 0097 of the Specification, “the valve needles 16-18, which are driven by the actuators 9-11 via mechanical connecting elements 19-s21 (e.g. arm, lifting bar, rocker arm).  Based on the disclosure and the claims as a whole the examiner interprets “mechanical connecting element” to be an arm, bar, fastener, or equivalents thereof.
The “sealing element” in Claims 35 and 38 corresponds to the disclosure in Paragraphs 0062-0064 of the Specification, “The sealing element can be attached to the tip of the valve needle by injection moulding, dipping, welding or vulcanising, to name just a few examples.  One embodiment of the invention provides that at least one of the actuator needles closes several nozzles. One possibility for this is that one actuator needle acts mechanically on several sliding valve needles, each of which closes one nozzle. Another possibility for realizing this technical design is that at least one of the actuator needles is connected to a sealing element that closes or opens several of the nozzles together.  Furthermore, an embodiment of the invention provides that a valve seat with a separate sealing element is associated with each individual nozzle, whereby the valve seat is selectively closed or released by a valve needle tip. The sealing element in the valve seat and the valve needle tip can be made of metal, plastic, ceramic or semiconductor, for example, so that the nozzle needle tip on the one hand and the sealing element in the valve seat on the other hand can be a material combination of metal, ceramic, semiconductor and/or plastic”.  Based on the disclosure and the claims as a whole, the examiner interprets “sealing element” in Claims 35 and 38 to be an obstruction and equivalents thereof.
The “position adjustment” corresponds to the disclosure in Paragraph 0067 of the Specification, “the individual actuators can each have a position adjustment to adjust the position of the actuator within the printhead. For example, such a position adjustment can have set screws, set collars, or a space for shims”.  Based on the disclosure and the claims as a whole the examiner interprets “position adjustment” in Claim 40 to be screws, fasteners, or equivalents thereof.
The “guide means” corresponds to the disclosure in Paragraph 0078 of the Specification, “the printhead may have guide elements (e.g. guide rails) for the individual actuator needles or valve needles, which stabilize the needles on the way to the nozzle plate or define the way to the nozzle plate, thereby preventing buckling of the actuator needles or valve needles. The guide elements thus guide the actuator needles or valve needles radially”.  Based on the disclosure and the claims as a whole the examiner interprets “guide means” in Claim 42 to be a rail or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-22, 24-26, 28-31, 33-34, 36, and 38-44  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20  is indefinite because Lines 3-4 state “at least one nozzle row having a plurality of nozzles for dispensing the coating agent in the form of a jet in each case” and it is not clear what “in each case means”.  It is unclear whether “each case” means that each nozzle dispenses coating agent in the form of a jet, if each nozzle is in a case, or something else.  For the purpose of examination, Claim 20 Lines 3-4 will be interpreted to state “at least one nozzle row having a plurality of nozzles, wherein each nozzle of the plurality of nozzles dispenses the coating agent as a jet”.
Claim 20 is also indefinite because Lines 7-8 state “wherein the individual actuators each have an outer dimension along the nozzle row which is greater than the nozzle distance along the nozzle row” and there is improper antecedent basis for “the nozzle distance along the nozzle row” in the claim.  It is not clear if “the nozzle distance” is a distance between each nozzle, a distance between a center of each nozzle, or something else.  For the purpose of examination, Claim 20 Lines 7-8 will be interpreted to state “wherein the individual actuators each have an outer dimension along the nozzle row which is greater than a distance between each nozzle along the nozzle row”
Claims 21-22, 24-26, 28-31, 33-34, 36, and 38-44 depend from Claim 20, therefore Claims 21-22, 24-26, 28-31, 33-36, and 38-44 are also rejected under 35 U.S.C. 112(b) for being indefinite since Claim 20 is rejected under 35 U.S.C. 112(b) for being indefinite.
Claim 21 is also indefinite because Lines 1-3 state “wherein the actuators are arranged at different distances relative to the associated nozzle in order to enable the small nozzle distance of the adjacent nozzles along the nozzle row” and there is improper antecedent basis for “the small nozzle distance”.  It is not clear if “the small nozzle distance” is the same as the “nozzle distance” from Claim 20 or if it is something else.  Furthermore, the term “small nozzle distance” is a relative term.  The term “small nozzle distance” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear what a maximum nozzle distance is for the nozzle distance to qualify as being “small”.  For the purpose of examination, Claim 21 Lines 1-3 will be interpreted to state “wherein the actuators are arranged at different distances relative to the associated nozzle in order to enable the nozzle distance between each nozzle along the nozzle row being smaller than the outer dimension of each individual actuator”.
Claims 22-23 depend from Claim 21, therefore Claims 22-23 are also rejected under 35 U.S.C. 112(b) for being indefinite since Claim 21 is rejected under 35 U.S.C. 112(b) for being indefinite.
Claim 26 is also indefinite because there is improper antecedent basis for “the vertically adjacent actuator planes” in the claim.  It is not clear what “vertically adjacent” means or how the actuator planes are “vertically adjacent” since in Claim 25 from which Claim 26 depends it is stated that “the actuators are arranged in a plurality of actuator planes, the individual actuator planes running parallel to the nozzle plane” thus it is not established that any actuator planes are adjacent to each other since they are understood to be offset from each other.  For the purpose of examination, Claim 26 will be interpreted as best understood by the examiner.  
Claim 30 is also indefinite because Line 4 states “the actuators are provided half each in one of the two housing parts” and it is not clear if half of each actuator is in one of two housing parts, or if half of the actuators are in one housing part and another half of the actuators are in an other housing part.  For the purpose of examination, Claim 30 Line 4 will be interpreted to state “half of the actuators are provided in a first housing part, and another half of the actuators are provided in a second housing part”.  Claim 30 is also indefinite because there is improper antecedent basis for “the valve needles” in the claim.  For the purpose of examination, “the valve needles” will be interpreted as “valve needles”.
Claim 31 is also indefinite because there is improper antecedent basis for “the interior of the housing and the outside of the housing” in the claim.  It is not clear if “the housing” is part of the applicator or if it is something else.  For the purpose of examination, “the interior of the housing and the outside of the housing” will be interpreted as “an interior of a housing of the applicator and an outside of the housing”.
Claim 36 is also indefinite because Line 2 states, “at least one of the actuator needles closes or releases a plurality of nozzles” and there is improper antecedent basis for “the actuator needles” in the claim.  It is not clear if “the actuator needles” is the same as the “actuators” from Claim 20 from which Claim 36 depends, or if they are something else.  For the purpose of examination, Claim 36 Line 2 will be interpreted to state “at least one of the actuators closes or releases a plurality of nozzles”.
Claim 39 is also indefinite because Line 2 states “the valve needle or the actuator needle is acted upon by a return spring” and there is improper antecedent basis for “the valve needle” and “the actuator needle” in the claim.  It is not clear if the “actuator needle” is the same as the “actuator” from Claim 20 from which Claim 39 depends or if it is something else.  Furthermore, it is not clear if all of the actuators are acted upon by a return spring or if only one actuator is acted upon be a return spring.  For the purpose of examination, Claim 39 Line 2 will be interpreted to state “at least one actuator is acted upon by a return spring”.
Claim 41 is also indefinite because Lines 2-3 state “the individual actuators each have an actuator housing, a hammer, an armature, a cover, and/or a core made of a soft-magnetic material” and it is not clear if the individual actuators must have an actuator housing, a hammer, an armature, and a cover, and may also have a core, or if the individual actuators can have one of a housing, a hammer, an armature, a cover, or a core. Furthermore, it is not clear if just the core is made of magnetic material or if the housing, hammer, armature, and cover are made of magnetic material as well.  Furthermore, the term “soft-magnetic material” is a relative term.  The term “soft-magnetic material” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear what a maximum material hardness is for a magnetic material to qualify as being “soft”.  For the purpose of examination, Claim 41 Lines 2-3 will be interpreted to state “the individual actuators each have an actuator housing, a hammer, an armature, a cover, and a core, wherein the core is made of a magnetic material”.
Claim 41 is also indefinite because Line 4 states “the actuator housing is cylindrical with a cover” and it is not clear if the “cover” is the same as “a cover” from Claim 41 Line 2 or if it is something else.  For the purpose of examination, Claim 41 Line 4 will be interpreted to state “the actuator housing is cylindrical”.
Claim 42 is indefinite because Line 1 states “Applicator according to claim 42”, so Claim 42 depends from itself and there is improper antecedent basis for all elements in Claim 42.  For the purpose of examination, Claim 42 Line 1 will be interpreted to state “The applicator according to claim 20”.
Claim 42 is also indefinite because there is improper antecedent basis for “the individual actuator needles” in the claim.  It is not clear if “the individual actuator needles” are the same as the “actuators” or if they are something else.  For the purpose of examination, each instance of “the individual actuator needles” will be interpreted to state “the individual actuators”.
Claim 42 is also indefinite because multiple elements in Lines 11-26 (items f-n) require previous line items to have proper antecedent basis, however Claim 42 Lines 1-2 states “comprising at least one of the following features” so it is not clear if the applicator requires all of the limitations listed in Claim 42 or not.  For the purpose of examination, 42 will be interpreted as best understood by the examiner. 
Claim 44 is also indefinite because Lines 1-2 state “the applicator is exchangeably fastened to the coating robot by a quick-change device” and the term “quick-change” is a relative term.  The term “quick-change” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear how fast the device can be operated to qualify as being a “quick-change device”.  For the purpose of examination, Claim 44 Lines 1-2 will be interpreted to state “the applicator is exchangeably fastened to the coating robot by a connector”.
The above are just examples of indefiniteness issues found in the disclosure and noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other indefiniteness issues in the claims.  For the purpose of examination the claims will be interpreted as best understood by the examiner.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22, 24, 28-29, 33-34, 39-40, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,157,149 to Moen (“Moen”).
As to Claim 20, Moen discloses an applicator (See Annotated Fig. 3) for applying a coating agent (Fig. 3 “GLUE”, Per Col. 1 Lines 18-25 a variety of fluids can be applied) to a component (Fig. 3 #14 “work sheet”), comprising: 
at least one nozzle row (See Annotated Fig. 3) having a plurality of nozzles (See N1 and N2 in Fig. 3, the nozzle row contains two “dispenser nozzles” #34, Per Col. 1 Lines 60-64 any number of nozzles can be provided) for dispensing the coating agent in the form of a jet in each case (See Col. 2 Lines 33-35, a dispensed bead is understood to be applied in the form of a jet, since Merriam Webster defines a jet as a usually forceful stream of fluid (such as water or gas) discharged from a narrow opening or a nozzle.), 
the nozzles being arranged along the nozzle row and in a common nozzle plane (See Annotated Fig. 3, the common nozzle plane is parallel to #14 and #52); and
a plurality of actuators (See A1 and A2 in Fig. 3, A1 and A2 are two “independently operable individual valves” #22, Per Col. 3 Lines 58-66 and Col. 5 Lines 26-32 any number of the independently operable valves can be provided) for controlled releasing or closing of the nozzles (See Col. 2 Lines 33-39);
wherein the individual actuators each have an outer dimension along the nozzle row which is greater than the nozzle distance along the nozzle row (See Annotated Fig. 3, a distance D1 between each nozzle is smaller than an outer dimension D2 of the actuators #22).
As to Claim 21, in reference to the applicator of Moen as applied to Claim 20 above, Moen further discloses wherein the actuators are arranged at different distances relative to the associated nozzle in order to enable the small nozzle distance of the adjacent nozzles along the nozzle row (See Annotated Fig. 3, the distance between A1 and N1 is less than the distance between A2 and N2, which enables A2 to be placed above A1 and enables D1 to be less than D2, See Col. 5 Lines 3-8).
As to Claim 22, in reference to the applicator of Moen as applied to Claim 21 above, Moen further discloses wherein the actuators are arranged above one another at different vertical distances from the nozzle plane (See Annotated Fig. 3, A2 is arranged above A1, See Col. 5 Lines 3-8).
As to Claim 24, in reference to the applicator of Moen as applied to Claim 22 above, Moen further discloses wherein the actuators are arranged side by side at equal horizontal distances from the nozzle row (See Annotated Fig. 3, A1 is arranged next to A2, and a maximum horizontal distance of A1 from the nozzle row is equal to a maximum horizontal distance of A2 from the nozzle row).
As to Claim 28, in reference to the applicator of Moen as applied to Claim 20 above, Moen further disclose wherein
the actuators each have a displaceable actuator needle (Fig. 4 #72a “upper rigid portion”, See Annotated Fig. 3, See Col. 4 Lines 17-42),
the nozzles can each be released or closed by a sliding valve needle (Fig. 4 #72b “lower flexible portion”, See Annotated Fig. 3, See Col. 4 Lines 17-42); and 
the individual actuator needles are each connected to the associated valve needle by a mechanical connecting element (See Fig. 4 and Annotated Fig. 3, 72a appears to be connected to 72b by mechanical connecting element 80 which is a nut).
As to Claim 29, in reference to the applicator of Moen as applied to Claim 20 above, Moen further discloses wherein the actuators each have a displaceable actuator needle (Fig. 4 #72 “valve rod”), the actuator needle forming a valve needle (Fig. 4 #72b “lower flexible portion”) which, depending on its position, releases or closes the associated nozzle (See Annotated Fig. 3 and Col. 4 Lines 17-42).
As to Claim 33, in reference to the applicator of Moen as applied to Claim 20 above, Moen further discloses wherein the actuators irrespective of their distance from the nozzle plane, all are connected to valve needles of substantially the same length and weight (See Annotated Fig. 3 and Col. 5 Lines 3-8, valve needles 72 that are identical can be used in A1 and A2).
As to Claim 34, in reference to the applicator of Moen as applied to Claim 20 above, Moen further discloses wherein the actuators engage the valve needles at engaging points at different distances from the nozzle plane (See Annotated Fig. 3, A1 engages a valve needle 72 at a different distance from the nozzle plane compared to where A2 engages another valve needle 72 relative to the nozzle plane).
As to Claim 39, in reference to the applicator of Moen as applied to Claim 20 above, Moen further discloses wherein
the valve needle or the actuator needle is acted upon by a return spring (Fig. 3 #82 “spring”, See Col. 4 Lines 30-42), and
 the return spring preloads the valve needle or the actuator needle in an open position or in a closed position (See Col. 4 Lines 30-42, the return spring preloads the valve needle 72 in a closed position).
As to Claim 40, in reference to the applicator of Moen as applied to Claim 20 above, Moen further discloses wherein
each of the actuators has a position adjustment (Fig. 3 #78 “upper nut”, which is equivalent to a fastener) to adjust the position of the respective actuator within the applicator (See Col. 4 Lines 43-52).
As to Claim 42, in reference to the applicator of Moen as applied to Claim 20 above, Moen further discloses wherein the nozzles are arranged in a linear nozzle row (See Annotated Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Moen in view of DE 36 34 137 A1 to Funk et al. (“Funk”).
As to Claim 25, in reference to the applicator of Moen as applied to Claim 20 above, Moen further discloses wherein the actuators are arranged in a plurality of actuator planes, the individual actuator planes running parallel to the nozzle plane (See Annotated Fig. 3, A1 is in one plane and A2 is in a higher plane, both planes are parallel to the nozzle plane and 14).
Regarding Claim 25, Moen does not disclose wherein two actuator rows are in each case arranged on either side of the nozzle row in the individual actuator planes, the actuator rows each containing a plurality of actuators (Per Col. 3 Lines 58-66 and Col. 5 Lines 26-32 any number of the independently operable actuators can be provided, but separate actuator rows are not disclosed).
However, Funk discloses an applicator for applying a coating agent to a component (Title “apparatus for the discontinuous application of a setting substance to an article”) wherein two actuator rows (See outer dimension #33 of actuators in Fig. 6 that are arranged in two separate rows) are in each case arranged on either side of a nozzle row (See nozzle row #71 in Fig. 6) in individual actuator planes, the actuator rows each containing a plurality of actuators (See Annotated Fig. 6, See Machine Translation of Description Page 5 “the metering valves 16 being arranged in a zigzag manner on two dividing lines extending parallel to one another, in that the nozzle holes 69 of the application nozzles 17 offset in relation to the metering valves 16 are arranged in a common row 71”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Moen such that two actuator rows are in each case arranged on either side of the nozzle row in the individual actuator planes, the actuator rows each containing a plurality of actuators, as taught by Funk for the purpose of being able to arrange the actuators in a narrower space (See Machine Translation of Description Page 5 “a plurality of working heads can be arranged side by side in a narrow space for producing a gluing line from a multiplicity of adjacent adhesive points”).
As to Claim 26, in reference to the applicator of Moen in view of Funk as applied to Claim 26 above, Funk further discloses wherein 
the vertically adjacent actuator planes are offset from each other (See Annotated Fig. 6), and 
the offset between the vertically adjacent actuator planes essentially is equal to the nozzle distance between the adjacent nozzles in the nozzle row (See “d” in Annotated Fig. 6) 
Regarding Claim 31, in reference to the applicator of Moen as applied to Claim 20 above, Moen does not further discloses wherein the actuators are flushed with a fluid in order to dissipate the heat generated during operation, and the fluid is discharged through at least one of the interior of the housing and the outside of the housing.
However, Funk discloses an applicator for applying a coating agent to a component (Title “apparatus for the discontinuous application of a setting substance to an article”) wherein actuators (Fig. 1 #10 “working head”) are flushed with a fluid (See Machine Translation of Description Page 5 “rinsing water”) in order to dissipate heat generated during operation, and the fluid is discharged through at least one of an interior of a housing of the applicator and an outside of the housing (See Figs. 1 and 2. And See Machine Translation of Description Page 5, a flushing system is used to clear out portions of the actuators through bore 23 and exit through 17 to an exterior of housing 14.  Since the actuators dispense glue the water that goes through portions of the actuators is understood to dissipate heat from the glue.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Moen such that the actuators are flushed with a fluid in order to dissipate the heat generated during operation, and the fluid is discharged through an outside of a housing of the applicator, as taught by Funk for the purpose of cleaning out the actuators of coating agent to avoid clogging (See Machine Translation of Description Page 1 “ It is therefore an object of the invention to provide a method and a device with which easily curing or drying substances (lacquers, paints or adhesives) can be applied reliably without the need for any interruption during operation (cycle or working cycles) Hardening or bonding of the material in the device, in particular in an application nozzle, can be reliably prevented”).   

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Moen in view of US Patent 5,800,614 to Foust (“Foust”).
As to Claim 30, in reference to the applicator of Moen as applied to Claim 20 above, Moen further discloses wherein the applicator has a housing (See #26 in Fig. 3). 
Regarding Claim 30, Moen does not disclose wherein: 
the housing consists of several housing parts, 
the actuators are provided half each in one of two housing parts, and 
the valve needles arranged in parallel are assigned to one of the two housing parts (See Fig. 3, the housing #26 is one part and all of the actuators are provided in #26).
However, Foust discloses an applicator for applying a coating agent to a component (Title “Adhesive applier for screen printing machine, See Fig. 6) wherein:
the applicator has a housing (See Fig. 2A, the housing surrounds units of device 40 and comprises multiple units 60 connected to each other, along with frame 42, Per. Col 4 Lines 35-39 two instances of 60 can be used),
the housing consists of several housing parts (See Fig. 2A, the several housing parts are two housing parts 60 plus frame 42),
actuators of the applicator are provided half each in one of two housing parts (See Fig. 6 and Fig. 2A, See Col. 7 Lines 21-37, one linear control device 124 with air cylinders can be provided in one housing part 60 and another linear control device 124 with air cylinders can be provided in another housing part 60, thus half of the actuators can be in a first housing part 60 and another half of the actuators can be in a second housing part 60), and
valve needles arranged in parallel are assigned to one of the two housing parts (See Fig. 6 and Fig. 2A, valve needles 76 are arranged in parallel.  Half of the valve needles are provided with half of the actuators in the first housing part 60 and another half of the valve needles are provided with the other half of the actuators in the second housing part 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Moen such that the housing consists of several housing parts, the actuators are provided half each in one of two housing parts, and the valve needles arranged in parallel are assigned to one of the two housing parts, as taught by Foust for the purpose of varying a length that the applicator applies coating agent over by using modular units (See Col. 5 Lines 28-40).  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Moen in view of US Patent 5,066,216 to Kowtko (“Kowtko”).
Regarding Claim 36, in reference to the applicator of Moen as applied to Claim 20 above, Moen does not disclose wherein at least one of the actuator needles closes or releases a plurality of nozzles, and at least one actuator needle for closing or opening a plurality of nozzles is connected to a plurality of valve needles.
However, Kowtko discloses an applicator for applying a coating agent to a component (Title “Apparatus for Injection of Viscous Materials”, See Fig. 4) comprising an actuator (Fig. 4 #112 “pneumatic cylinder”) that closes and releases a plurality of nozzles (Fig. 4 #88 “nozzles”), and an actuator needle (Fig. 4 #114 “male coupling member”) for closing or opening the plurality of nozzles is connected to a plurality of valve needles (Fig. 4 #96 “shut-off pins”, See Col. 5 Lines 14-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Moen to have at least one of the actuators close and release the plurality of nozzles, and at least one actuator needle for closing or opening the plurality of nozzles is connected to a plurality of valve needles, as taught by Kowtko, for the purpose of controlling multiple nozzles with a single actuator (See Col. 6 Lines 3-21).   

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Moen in view of US Patent 6,776,360 to Haruch et al. (“Haruch”).
As to Claim 38, in reference to the applicator of Moen as applied to Claim 20 above, Moen further discloses wherein 
the individual nozzles are each assigned a valve seat with a separate sealing element (Fig. 3 #40 “O-ring” or “valve seat”), 
the valve seat is optionally closed or released by a valve needle tip (Fig. 3 #50 “ball”, See Col. 3 Lines 5-11).
Regarding Claim 38, Moen does not discloses wherein the sealing element in the valve seat is made of metal or semi-metal and wherein the valve needle tip is made of metal or semi-metal, so that the valve needle tip and the sealing element in the valve seat form a material pair metal-metal, metal-metalloid, or metalloid-metalloid (Moen does not disclose materials of the valve seat and valve needle tip).
However, Haruch discloses an applicator for applying a coating agent to a component (Title “Spray Gun With Improved Needle Shut-off Valve Sealing Arrangement”, See Fig. 1) comprising a nozzle (Fig. 2 #48 “air cap”) that is assigned a valve seat with a separate sealing element (Fig. 2 #46 “insert”), and the valve seat is optionally closed or released by a valve needle tip (Fig. 2 #74 “seating end portion” of #15 “valve needle”), the sealing element in the valve seat is made of metal and the valve needle tip is made of metal so that the valve needle tip and the sealing element in the valve seat form a material pair metal-metal (See Col. 4 Lines 45-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Moen such that the sealing element in the valve seat is made of metal and wherein the valve needle tip is made of metal, so that the valve needle tip and the sealing element in the valve seat form a material pair metal-metal, as taught by Haruch for the purpose of precisely and concentrically locating the valve needle tip in a shut-off position while providing a resilient seal when the valve seat is closed (See Col. 4 Lines 45-57).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Moen in view of US Patent 5,022,629 to Tibbals (“Tibbals”).
As to Claim 41, in reference to the applicator of Moen as applied to Claim 20 above, Moen further discloses wherein the individual actuators each have an actuator housing and a cover (See Annotated Fig. 3).
the actuator housing is cylindrical with a cover (See Annotated Fig. 3) 
the cover is connected to the actuator housing (See Annotated Fig. 3).
Regarding Claim 41, Moen does not disclose wherein the individual actuators each have a hammer, an armature, and a core made of a soft-magnetic material.
However, Wallsten discloses an applicator for applying a coating agent to a component (See Fig. 1 “valve construction for dye jet carpet and pile fabric printing”) an actuator (See Fig. 1) having a cylindrical actuator housing (Fig. 1 #40), hammer (See Fig. 1 #122 valve stem tube attached to #124 valve plug resembles a hammer in shape.  An explicit definition is not provided for the claimed hammer and Merriam Webster defines a hammer as a hand tool consisting of a solid head set crosswise on a handle and used for pounding or something that resembles one in form or action, therefore #122 with #124 is equivalent to a hammer.), an armature (Fig. 1 #146 “actuator core” which is part of #120 “armature assembly”), a cover connected to the actuator housing (Fig. 1 #34 “cover plate”), and a core made of magnetic material (Fig. 1 #42 “magnetic core element”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Moen such that the individual actuators each have a hammer, an armature, and a core made of a magnetic material, as taught by Tibbals for the purpose of controlling flow of coating agent with a short response time, low amount of heat generated, and reduced volume of fluid disposed in transit within the actuator (See Col. 2 Lines 10-24).

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Moen in view of US Patent 4,998,502 to Schucker (“Schucker”).
Regarding Claim 43, in reference to the applicator of Moen as applied to Claim 20 above, Moen does not disclose a coating robot with the applicator.
However, Schucker discloses a coating robot (See Fig. 1, “robot construction for the glue application onto workpiece surfaces”) comprising an applicator for applying a coating agent to a component (Fig. 1 #6 “glue gun”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Moen to be used as part of the coating robot of Schucker, for the purpose of allowing automatic control of coating agent application over various locations (See Col. 3 Lines 50-68).
As to Claim 44, in reference to the coating robot of Moen in view of Schucker as applied to Claim 43 above, Shucker further discloses wherein the applicator is exchangeably fastened to the coating robot by a connector (See Fig. 1, the applicator 6 appears to be attached on the robot via a connector, and based on the structure shown in Fig. 1 it is understood that the applicator 6 is capable of being exchanged from the robot by removing the connection).

    PNG
    media_image1.png
    846
    687
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    642
    758
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 11, 2022